Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2020 has been entered.
 
Claims 1, 2 and 7-11 are pending.
Claims 3-6 and 12 are cancelled.
Claims 1, 9 and 11 are currently amended.
Claims 9 and 10 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1, 2, 7, 8 and 11 as filed on December 14, 2020 are under consideration.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim rejections under 35 USC 112(a) are withdrawn, the previous rejection of claim 12 under 35 USC 112(b) is withdrawn, the previous rejections of claims 5, 6 and 12 under 35 USC 112(d) are withdrawn, and all previous claim rejections under 35 USC 103 over Takeoka et al. are withdrawn.    
Applicant’s arguments and the 132 Declaration of Mari Ueda have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on April 12, 2021 and May 7, 2021 were considered.

Specification
The amendment filed December 14, 2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:  the substitution of the term “evaporation” for the term “transpiration”.  Because evaporation is not an exact synonym for transpiration in either English or Japanese (see attached communication), the substitution changes the scope of the disclosure as originally filed and introduces new matter.  In the interest of compact prosecution it is further noted that amended paragraph [0022] recites the term transpiration in the final sentence and it is unclear whether this was intentional or merely an oversight.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7, 8 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection. 
	Claim 1 as currently amended recites functional components with an evaporation rate.  The substitution of the term “evaporation” for the term “transpiration” is new matter because evaporation is not an exact synonym for transpiration in either English or Japanese (see attached communication).  The 132 Declaration does not evidence the contrary because the Declaration suggests, at best, one possible interpretation of the original disclosure.  Claims 2, 7, 8 and 11 are included in this rejection because they depend from claim 1 and thus also recite new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 11 recites the second functional layer is formed radially inwardly of a circumferential end of the first functional layer, however, claim 1 recites a laminate film wherein the second functional layer is laminated on a back face of the thin film main member.  There is insufficient antecedent basis for a circumferential end in the claim because the laminate film as claimed has no edges, circumferential or otherwise, and because the laminate film requires a thin film main member between the second and the first layers. 


Response to Arguments:  Claim Rejections - 35 USC § 112(b)
Applicant’s citation to Figure 5B in the instant application for the disclosure of the relationship of the functional layers is acknowledged, however, the thin film of claim 1 is not limited to the illustrated embodiment and therefore the Examiner maintains that there is a lack of antecedent basis / a lack of connectivity of the limitations of claim 11 to the thin film of claim 1. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Claim 11 recites the second functional layer is formed on the inner side of the first functional layer, however, claim 1 from which claim 11 depends recites the functional layers are separated by a thin film main member.  Claim 11 fails to include all of the limitations of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.	

Response to Arguments:  Claim Rejections - 35 USC § 112(d)
Applicant’s citation to Figure 5B in the instant application for the disclosure of the relationship of the functional layers is acknowledged, however, the thin film of claim 1 is not limited to the illustrated embodiment and therefore the Examiner maintains the limitations of claim 11 omit the limitation of the main member of the thin film of claim 1. 

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, PCT/JP2017/031298, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for one or more claims of this application.
The prior-filed application does not disclose evaporation.  
Because the instant application is a CON rather than a 371, the earliest date available to the instant claims is March 5, 2019.      

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Takeoka et al. (US 2010/0062258, published March 11, 2010 of record) in view of Gueret et al. (US 2008/0029121, published February 7, 2008, of record) and Lin et al. (US 2017/0224592, published August 10, 2017, filed January 23, 2017 and claiming priority to February 5, 2016).
Takeoka teach a thin film polymer structure having a functional substance on the face (A surface) and reverse face (B surface) of the film; functional substance B may be different from functional substance A (abstract; paragraphs [0001], [0075] and [0119]; claim 1), as required by instant claim 2.  The polylactic acid nanosheet of Example 5 had a thickness of 23 ± 5 nm, as required by instant claim 8.  The thin film polymer structure can be adhered to an interface inclusive of skin by application (paragraphs [0047]-[0048] and [0198]).  Takeoka further teach the thin film polymer structure has an arbitrary shape and can be used as a topical skin care product (paragraphs [0048] and [0198]), as required by instant claim 2.  
	Takeoka do not teach wherein the first functional component has a lower evaporation rate than the second functional component as required by claim 1.
These deficiencies are made up for in the teachings of Gueret and Lin.
	Gueret teach a sheet structure for application to the human body including the face having at least one colored surface; the sheet comprises a colored matrix, a first substrate situated on the first side of the matrix and second substrate situated on the second side of the matrix, the first substrate and second substrate having different opacities (title; abstract; paragraphs [0015]-[0016]; Figures; claims).  The difference in opacity means the first and second surfaces of the matrix appear to be different colors which enable the user to identify the application surface (paragraphs [0017]-[0018]).  The sheet structure can contain at least one active ingredient (paragraph [0057]).  The sheet structure can be used after having been wetted by a liquid such as 
	Lin teach a bio-cellulose membrane comprising a first surface, a second surface, and a loose layer (title; abstract; Figures; claims).  When using a facial mask for skin care treatment, the cosmetic liquid that moisturizes the facial mask will penetrate the skin and thus improve the appearance of the skin; however, when the cosmetic liquid comes into contact with air, the cosmetic liquid will be wasted due to evaporation (paragraph [0007]; also [0024], [0032]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thin film polymer structure of Takeoka to comprise at least one colored surface as taught by Gueret to enable the user to identify the application surface.  There would be a reasonable expectation of success because Takeoka do not delimit the color of the thin film polymer structure and because the thin film polymer structure can comprise different a functional substance on the front face than on the reverse face.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thin film polymer structure of Takeoka in view Gueret having a user identifiable application surface to further comprise cosmetic liquids on the application surface as taught by Lin because cosmetic liquids are intended to penetrate the skin and thus improve the appearance of skin but would be wasted due to evaporation when in contact with air.  

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takeoka et al. (US 2010/0062258, published March 11, 2010 of record) in view of Gueret et al. (US 2008/0029121, published February 7, 2008, of record) and Lin et al. (US 2017/0224592, published August 10, 2017, filed January 23, 2017 and claiming priority to February 5, 2016) as applied to claims 1, 2 and 8 above, and further in view of Mohammadi et al. (US 2011/0300196, published December 8, 2011) and Fukutome et al. (US 2006/0104931, published May 18, 2006).
The teachings of Takeoka, Gueret and Lin have been described supra.
They do not teach at least one of the first and second layer is formed by stacking a plurality of layers and comprises different components in each layer as required by claim 7.
They do not teach the second functional layer is formed radially inwardly of a circumferential end of the first functional layer as required by claim 11.	
These deficiencies are made up for in the teachings of Mohammadi and Fukutome.
	Mohammadi teach cosmetic delivery sheets comprising a substrate with multiple isolate, discrete regions, wherein at least two of the regions are imprinted with different skin benefit agents for treating different skin conditions (title; abstract; Figures; claims).  As illustrated in Figure 6, the discrete regions are, with respect to a plan view, located radially inwardly of the edge of the sheet, as required by instant claim 11.
	Fukutome teach cosmetic treatment articles comprising (1) a water-insoluble substrate; (2) a gel composition comprising (a) a first gel forming composition and (b) a second gel forming composition; and (3) a treatment composition or at least two different treatment compositions (title; abstract; Figures; claims).  The substrate may consist of multiple layers (paragraph [0029]).  The substrate is generally made by first coating the substrate with the first gel, then coating with the second gel, and then with the treatment composition (paragraph [0079]), as required by instant claim 7.  The first and second gels may further comprise a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thin film polymer structure of Takeoka in view Gueret and Lin having a user identifiable application surface to further comprise multiple isolate, discrete regions as taught / illustrated by Mohammadi on the application surface or/and to comprise multiple coating layers on the application surface as taught by Fukutome in order to deliver different skin benefit agents. 

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant's arguments have been considered but are moot in light of the new grounds of rejection necessitated by amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Binner et al. (US 2015/0182992) teach a multilayered shaped film product comprising second layer disposed on the first layer having side edges spaced inward from the side edges of the first layer (title; abstract; paragraphs [0035], [0069]-[0070], [0095]-[0137]; Figures; claims, in particular, claim 11).
	Yamaguchi et al. (JP 2013-132398 A, as evidenced by the English abstract) teach a sheet impregnated with a cosmetic having prescribed cosmetic transpiration prevention.
	EPO communication, IDS reference filed April 12, 2021, item 1.1
	Communication with USPTO translator, 2020-2021
	

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619



/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619